




Form of Schedule I
Performance Condition (PSU)


Performance Period: [ ]
A number of PSUs equal to a percentage of the Target Number of PSUs set forth on
the Certificate of Grant will become Earned PSUs on the Determination Date based
on the level of achievement of actual Adjusted Earnings per Share and ROIC
during the Performance Period as set forth in the tables below with 50% of the
Target Number of PSUs to be determined by achievement of actual Adjusted
Earnings Per Share and 50% to be determined by achievement of actual ROIC.
Achievement of actual Adjusted Earnings per Share and/or ROIC in between the
performance levels set forth in the tables below will be pro-rated based on
linear interpolation (and the corresponding percentages of Target Number of PSUs
will become Earned PSUs). The total number of Earned PSUs hereunder, if any,
will be the sum of (i) the applicable percentage of the Target Number of PSUs
earned based on actual Adjusted Earnings per Share and (ii) the applicable
percentage of the Target Number of PSUs earned based on actual ROIC, in each
case, as set forth on the tables below:


Cumulative Target - Adjusted Earnings Per Share: $[ ]


Actual Adjusted Earnings per Share
Performance Level
Percentage of 50% of
Target Number of PSUs Earned
(EPS Component)
less than $_____
0%
$_____
50%
$_____
100%
$____ or greater
200%





Actual ROIC During Last Fiscal Year of the Performance Period
Percentage of 50% of
Target Number of PSUs Earned
(ROIC Component)
less than ____%
0%
____%
50%
____%
100%
____% or greater
200%







“Adjusted Earnings per Share” means the quotient of (x) the cumulative Adjusted
Net Income during the Performance Period divided by (y) Diluted Shares
Outstanding.
“Average Invested Capital” means the simple average of : (a) the total
outstanding debt; plus (b) stockholders equity; minus (c) net intangibles and
goodwill resulting from the application of purchase accounting to the 2007
going-private transaction, as reported for the second and third fiscal year-ends
of the Performance Period.
“Diluted Shares Outstanding” means [ ] shares.





--------------------------------------------------------------------------------





“Adjusted Net Income” means net income excluding: (a) cumulative effect of a
change in accounting principle, income or loss from disposed or discontinued
operations and any gains or losses on disposed or discontinued operations, all
as determined in accordance with United States GAAP; (b) any incremental
amortization or depreciation resulting from the application of purchase
accounting to the 2007 going-private transaction; (c) any significant severance
or other costs related to the Company’s major restructuring efforts; (d) any
significant gains, losses or settlements that impact comparability between
years; (e) any gain or loss from the early extinguishment of indebtedness
including any hedging obligations or other derivative instrument and any changes
in the fair value of gas and diesel fuel derivatives; (f) any share based
compensation expense or reversal recorded in accordance with US GAAP; (g) the
effects of changes in foreign currency translation rates from such rates used in
the calculation of the initial adjusted net income target; (h) the impact of
material acquisitions and divestitures that impact the comparability with the
target other than the acquisitions of Avendra and AmeriPride; (i) the tax impact
of the above adjustments to adjusted net income which represents the tax
provision or benefit associated with the adjusted income or expenses using the
appropriate tax rate and (j) the impact of changes to the initial purchase
accounting for Avendra and AmeriPride, as determined in accordance with U.S.
GAAP.
“ROIC” means: (x) operating income for the fiscal year ending [_____________]
excluding (a) the cumulative effect of a change in accounting principle, income
or loss from disposed or discontinued operations and any gains or losses on
disposed or discontinued operations, all as determined in accordance with United
States GAAP; (b) any incremental amortization or depreciation resulting from the
application of purchase accounting to the 2007 going-private transaction; (c)
any severance or other costs related to the Company’s major restructuring
efforts; (d) any significant gains, losses or settlements that impact
comparability between years; (e) any changes in the fair value of gas and diesel
fuel derivatives; (f) the effects of changes in foreign currency translation
rates from such rates used in the calculation of the ROIC target; (g) the impact
of material acquisitions and divestitures that impact the comparability with the
target other than the acquisitions of Avendra and AmeriPride; and (h) the impact
of changes to the initial purchase accounting for Avendra and AmeriPride, as
determined in accordance with U.S. GAAP; divided by (y) Average Invested
Capital.




Note: The performance grids and the defined terms above also remain subject to
further review and modification by the Committee (and in the case of executive
officers, subject to the approval of the Stock Committee) within the first 90
days of the Performance Period.



